DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 29-48 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of records fail to disclose, “a plurality of virtual lane buffers, wherein: each of the plurality of virtual lane buffers is sized based on an amount of skew expected from electrical and optical components; and the size of each of the plurality of virtual lane buffers is determined prior to the electrical and optical components generating skew.”
Regarding claim 29, Widmer (US 2004/0123222 A1) discloses an apparatus (e.g. fig. 8), method and system comprising: n electrical communication channels (e.g. paragraph [0088], illustrating n electrical lanes); m optical communication media interfaces (such as paragraph [0088], illustrating m optical communication lanes); and a plurality of muxes (paragraph [0013]; [0044]; [0056]; [0087], illustrating plurality of multiplexers) configured to: receive an information stream (e.g. figs. 1 and 8; paragraph [0035]; [0083]; and etc.), the information stream carried over the n electrical communication channels and the m optical communication media interfaces (figs. 1 and 8; paragraph [0037]-[0040]; [0042]; [0044]; [0053]; [0057]; [0074]; [0082]-[0084]; [0088]-[0092]; and so on). 
Lo teaches transform the information stream from v virtual lanes, each virtual lane comprising a plurality of data blocks from the information stream and an alignment, wherein: v is a positive integer multiple of the least common multiple of m and n, and v is greater than n (e.g. fig. 8; col. 7, lines 42-64; col. 3, lines 30-60; col. 4, lines 11-65; and so on).
Helenic teaches n is equal to m (e.g. fig. 7; paragraph [0028]-[0029]).
However, the above prior arts fail to disclose a plurality of virtual lane buffers, wherein: each of the plurality of virtual lane buffers is sized based on an amount of skew expected from electrical and optical components; and the size of each of the plurality of virtual lane buffers is determined prior to the electrical and optical components generating skew.
Regarding claims 36 and 43, the claims include features identical to subject matter as claim 29, and are allowed for the same reasons as claim 29.
Regarding claims 30-35, 37-42, and 44-48, the claims are allowed based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461